[Cite as State ex rel. Priest v. Jackson, 2014-Ohio-34.]


                  Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 100390


                              STATE OF OHIO EX REL.,
                                  MYRON PRIEST
                                                                  RELATOR

                                                           vs.

                           JUDGE MICHAEL JACKSON
                                                                  RESPONDENT



                                             JUDGMENT:
                                             WRIT DENIED


                                             Writ of Procedendo
                                             Motion No. 469028
                                             Order No. 470564

RELEASE DATE:                      January 8, 2014
FOR RELATOR

Myron Priest, Pro Se
Inmate No. 520029
Lorain Correctional Institution
2075 S. Avon-Belden Road
Grafton, OH 44044


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: James E. Moss
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} On September 12, 2013, the relator, Myron Priest, commenced this

procedendo action against the respondent, Judge Michael Jackson, to compel the judge to

rule on a “Motion to vacate court costs and/or motion for resentencing” that Priest filed

on September 11, 2012, in the underlying case State v. Priest, Cuyahoga C.P. No.

CR-481596.1 On October 11, 2013, the respondent judge moved for summary judgment

on the grounds of mootness. Attached to the dispositive motion was a certified copy of

an October 11, 2013 journal entry denying the subject motion.                Priest never filed a

response. Indeed, a review of this court’s docket shows that Priest has appealed the

judge’s ruling to this court; State v. Priest, 8th Dist. Cuyahoga No. 100614. The ruling

and Priest’s appeal establishes that this procedendo action is moot.

       {¶2} Accordingly, this court grants the respondent’s motion for summary judgment

and denies the application for a writ of procedendo. Costs assessed against respondent;

costs waived.    The court directs the clerk of court to serve all parties with notice of this

judgment and the date of entry upon the journal as required by Civ.R. 58(B).



          Pursuant to Civ.R. 25(D)(1), Judge Michael Jackson, as successor judge, is substituted for
       1


the judge who was originally assigned to the underlying case.
     {¶3} Writ denied.




MELODY J. STEWART, JUDGE

SEAN C. GALLAGHER, P.J., and
KENNETH A. ROCCO, J., CONCUR